Case 2:21-cv-00678-JS-AYS Document 116-2 Filed 06/29/21 Page 1 of 1 PageID #: 1479




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   IN RE: HAIN CELESTIAL HEAVY METALS BABY
   FOOD LITIGATION

   This Document Relates to:                                Case No. 2:21-cv-00678-JS-AYS

   No. 1:21-cv-00870 (M. Walls)



                  AFFIDAVIT OF WILLIAM C. CARMODY IN SUPPORT OF
                               MOTION TO WITHDRAW

          1.      I am an attorney licensed to practice before this Court and an attorney of record for

  Plaintiffs, Michelle Walls and N.W., a minor child, in the above captioned matter. Consistent with

  Local Civil Rule 1.4 I submit this affidavit in support of my motion to withdraw as counsel of

  record for Plaintiffs.

          2.      My withdrawal will not impact any deadlines in this case.

          3.      I am not asserting a retaining or charging lien in connection with withdrawal.

          4.      Plaintiffs will continue to be represented by their other attorney of record,

  Christopher K. Leung, at the law firm of Pollock Cohen L.L.P.

          5.      A copy of this motion will be served upon the client and all other parties.

          I declare under the penalty of perjury that the foregoing is true and correct.

  Dated: June 29, 2021
                                                        Respectfully submitted,

                                                        SUSMAN GODFREY, L.L.P.

                                                        By: /s/ William C. Carmody
                                                        William C. Carmody
